Citation Nr: 1632792	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss from May 3, 2010 to March 18, 2015, and in excess of 10 percent since March 19, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to May 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for bilateral hearing loss and assigned a noncompensable (zero) disability rating, effective May 3, 2010. A July 2015 rating decision increased the disability rating to 10 percent, effective March 19, 2015. 

The Veteran initially indicated on his June 2013 substantive appeal form (VA Form 9) that he wanted a Travel Board hearing. In an October 2015 statement, he modified his request to a videoconference hearing before the Board. In a July 2016 statement, however, he withdrew the request for a Board hearing. Accordingly, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(e) (2015). 

This appeal was processed using the paper claims file and the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2016, the Veteran requested to have a new VA examination for his bilateral hearing loss disability and he asked that this examination be conducted in Greeneville, South Carolina, if possible. Similarly, in several July 2016 statements, the Veteran and his representative have indicated that the Veteran's hearing loss has gotten worse since the last VA examination in March 2015, and they requested that the Veteran be scheduled for a new VA examination. Thus, the case is remanded to afford him a new VA examination to determine the current level of bilateral hearing impairment. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA medical records from April 2015 to present from the Columbia VAMC and associated clinics.

2. Schedule the Veteran for a VA audiological evaluation in Greeneville, South Carolina, if possible, to assess the severity of his bilateral hearing loss in accordance with the applicable rating criteria and to determine the resultant functional effects, including on his day-to-day activities and employment. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After undertaking any other appropriate development deemed necessary, readjudicate the claim for a higher rating. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case (SSOC). An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

